 432DECISIONSOF NATIONALLABOR RELATIONS BOARDWolf Lake Food Center,Inc.andRetail Store Em-ployees Union,Local No. 20,Retail Clerks Inter-nationalAssociation,AFL-CIO.Case7-CA-6306June 26, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn April 23, 1968, Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affimative action, asset forth in the attached Trial Examiner's Decision.The TrialExaminerfurther found that theRespon-dent had notengaged incertain other unfair laborpractices alleged in the complaint,and recom-mended that those allegations be dismissed.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.Muskegon,Michigan,on February 5, 1968, pur-suant to due notice. The complaint, which was is-sued on December29, 1967,' ona charge filed onOctober 5, alleged in substance that Respondentengaged in unfair labor practicesproscribed bySection 8(a)(1) and(5) of the Act by variousspecified acts of interference, restraint, and coer-cion in August and September, and by refusing onand after September 6 to bargain with the Union asthe majority representative of its employees in anappropriate unit. Respondent by answer denied saidunfair labor practices.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent, a Michigan corporation, operates aretailfoodstore in MuskegonCounty,Michigan, atwhich itsannual salesexceed $500,000. Itpurchases and receives annually directly from ex-trastatepoints,productswhose value exceeds$10,000, and it also purchases annually productsvalued in excess of $100,000 from another concerninMichigan, of which more than $50,000 in valuewere purchased and received by the latter directlyfrom extrastate points. Respondent is thus engagedin commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONThe Union is a labor organization within themeaningof Section 2(7) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introductionand IssuesORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent,Wolf Lake FoodCenter, Inc.,Muskegon,Michigan, its officers,agents, successors,and assigns, shall take the actionas set forth in the Trail Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner: Thisproceeding under Section 10(b) of the NationalLabor Relations Act, as amended, was heard atRespondent corporation, which is owned andmanaged by Michael Costello, operates a food storeatWolf Lake at which it employs some 12 to 13employees. Organizational activities began on theevening of August 23 when some seven employeesmet at the home of Rosemary O'Rourke and signedauthorization cards for the Union. Other cards weresigned on August 24 and 31.Witnesses for the General Counsel testified to al-leged coercive statements made by Costello on Au-gust 24 and in a meeting which he called with theemployees on September 6, including solicitations,promises of benefit, and unilateral negotiations.Wage increases were also given later to a numberof employees. Testimony by Costello, Respondent's.only witness,raises issues whether the foregoingconduct was violative of Section8(a)(1).Issuesunder Section 8(a)(5) are whether theUnion was a majority representative, whether it'All events herein occuredin 1967,unless otherwise specified172 NLRB No. 75 WOLF LAKE FOOD CENTER, INC.433made an actual request to bargain,and whetherRespondent entertained a good-faithdoubt ofmajority. The General Counsel asserts further thatthe evidence will warrant the issuance of a bargain-ing order even if it be found that no actual requestto bargain was made.B. Interference,Restraint,and CoercionThe conduct complained of herein began im-mediately after the organizational meeting at Rose-mary O'Rourke's home on August 23, of whichCostello was informed. A number of the employees,includingClaytonA. (Bud) Clark, his sister,Dorothy Clark, and Roy Seelye, informed Costelloin the next day or so that they had signed cards forthe Union. To Dorothy Clark, Costello commentedthat the employees must really hate him. To Seelye,Costello commented that there would be no more"joking around,"and that,"[T]hismeans justwork." To Clayton Clark he commented that therewould be no more"goofing around,"that the em-ployees would "just have to stick to the job," andthat they would have to have clean haircuts andwear white shirts and a tie, which was the first timein 2 years (Clark testified) that Costello had madea point of requiring compliance with an old rule.Costello admitted that the above three employeesinformed him they had signed union cards, as wellas Brad Trcka and Terry Pastoor, and he made nodenial of the statements attributed to him. Hetestified, however, that his rule about attire andhaircuts had been in effect since the store openedand that he had enforced it, albeit in jokingmanner, by asking whether the employee forgot thebleach.ClaytonClark testified,however, thatCostello had not previously "stood by" the rulesand was not strict about compliance.On August 25 Philip Rehkopf, president of Local20, called on Costello, informed him there was anorganizing campaignunderway, and requested himnot to make any changes and to keep things as theywere. Rehkopf also informed Costello he had heardof certain promises of raises which Costello hadmade and of threatening statements about closingthe store and that those were things the Unionwanted to avoid.Much of theremainingconduct occurred at anemployee meeting on September 6, which Costellocalled immediately after returning from an un-precedented luncheon engagement with RosemaryO'Rourke, whom Costello considered to be a leaderin the union drive. Though there was some conflictconcerning the originator of the luncheon idea 2 andof certain proposals which they considered, therewas no dispute under their testimony that theydiscussed alternatives to the Union.O'Rourke testified that Costello asked whatgripes the employeeshad and why they did notcome to him first rather than calling in the Unionand stated he felt they could do without the Union.O'Rourke could not recall whether it was she whobrought up the matter of having a contract with theemployees. On cross-examination O'Rourke deniedthat her action in discussingwith Costelloalterna-tives to union representation was inconsistent withher actionin signinga card for the Union, explain-ing that it was the employees who were not exactlyconsistent in that though they definitely wanted theUnion at the time of the meeting at her home,things began to happen between individual em-ployees and Costello as a result of which "theyseemed to get away from the Union."O'Rourke testified further that Costello directedher to call the employees together for a meetingafter store hours and that during the return ride tothe store she suggested that if the employees didnot want the Union, they could take the $6 a monthwhich it would normally cost them for union duesand put it in the bank to be used either by the col-lege students to cover college expenses or to bewithdrawn at Christmas time.Costello testified that it was O'Rourke whosought the luncheon meeting and that during theluncheon she referred to her employment atanother store under a union contract and suggestedthat if somehow they could put such a contract intotheir own thinking, they would not need the Union.Costello admitted that he directed O'Rourke to callthe employees together for a meeting.Upon returning to the store, Costello foundRehkopf awaiting him, and there occurred a con-versation which is set forth in section C, 3,infra.Costello did not inform Rehkopf that he had set upa meeting with the employees.There is scant dispute concerning the materialevents at the latter meeting. In brief synopsis thetestimony of the General Counsel's witnesses was tothe following effect:Though Costello stated he could not promise theemployees anything, he proceeded to discuss theirgrievanceswith them at length and suggestedfurther that the employees prepare a written list ofindividual grievances which he would discuss withthem individually after the lists were turned in.Costello discussed further both the good points andthe bad points of a union and compared the condi-tions at the store with those at Eberhard's wherethe employees made more money (under a unioncontract) but had to work harder. Costello statedhe could not afford a union but, referring to unioncontracts under which he and O'Rourke formerlyworked, stated that he would draw up a contractsimilar to those, which would cover wages andother such benefits as sick pay, overtime pay, etc.,and which would give him "a second chance" toprove himself. Finally Costello said that instead ofthe employees paying union dues of $6 a month, he'Though it was the first and last such luncheon between them,O'Rourketestified she could not recall whether it was at Costello's invitation or howit came aboutCostellotestifiedthat O'Rourkesuggested it, saying that sheunderstood"both sides of the picture."354-129 O-LT - 73 - pt. 1 - 29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould take the money, put it in a bank until Christ-mas or some other holiday, and then pay it over tothe employees.Costello's testimony went mainly to the pointthat he emphasized to the employees that he couldmake no promises or threats and to his recital ofboth the good and the bad points of unionism asreflectedbycomparisonsofconditionsatEberhard's.He admitted suggesting that the em-ployees make lists of their grievances and did notdeny the opposing testimony concerning hisproposal to draw up a contract to coverthe wages,hours, and other benefits which the employeeswould receive. Costello also admitted making thesuggestion concerning union dues as set forth abovebutclaimedhecreditedthesuggestiontoO'Rourke. Both O'Rourke and Clayton Clark de-nied the latter claim.Sometime following the meeting Costello posteda notice to employees which,after referring to theUnion's organizational efforts, contained in part thefollowing statements:We are conducting our personnel program thesame as usual-including those wage increasesset by our schedule. Consideration of anynewbenefits or conditions must wait until after theunion drive; however, we can (and will) talkabout where we now stand and why we thinkwe are all better off working togetherwithout aunion.As we see it,this new team deserves a chanceto prove itself to employees as well as tocustomers and creditors ....There was also testimony by the Clarks and RoySeelye that they later turned in to Costello theirwritten grievances which listed the wages theydesired as well as other benefits. All of them laterreceived raises though not the amounts theyspecified.Clayton Clark, who had gotten a raisefrom $1.50 to $1.75 shortly beforehe signed aunioncard,was raised againin October from $1.75to $2. Dorothy Clark was raised 25 cents an hour afew days after she handed in her grievances. RoySeelye was raised 25 cents an hour a month or soafter the meeting. Costello informed Seelye that itwas becauseLarryO'Brien had left and that if any-one mentioned the raise or the Union, he shouldsimply reply that he deserved the raise.O'Rourke also got a raise in September after themeeting.Costelloinformed her it was an ap-propriate time for a raise because he had been opensome 18 months and most stores would give a raiseafter 6 months.O'Rourke testified that she had infact gotten a raise in February,after working for ayear, and another one in June.O'Rourke also testified to two further conversa-tions with Costello. In the first one, some 2 weeksafter the meeting,Costello made a comment aboutnot beingable to afford the Union but added thathe guessedhe would have to afford it. About amonth after the meeting Costello asked, "Howcould you and Bud [Clark] do this to me?" WhenO'Rourke asked what he meant, Costello con-tinued, "How could you and Bud call the Union inon me?...It's going to cost me a thousand dollarsto keep the union out."Costello admitted giving the foregoing raises andadmitted that the last ones before that were asrecent as the first of August and, before that, inMay, when he began giving raises. Costello soughtto justify the increases on the ground that his grosssaleswere increasing though he admitted thatprofit-wise the business was still losing money. El-sewhere, however,inattempting to explain hisfailure to withhold the granting of benefits (as hestated he would do in the posted notice-supra.)Costello testified that he gave the raises becausesome of the employees were leaving and he did notwant to lose any more.Concluding FindingsIconclude and find that by the statements madeto Clayton Clark and Roy Seelye on or about Au-gust 24, Costello threatened that if the Union wereto come in he would impose more rigorous workingconditions and would renew the strict enforcementof rules, deviations from which had previously beenoverlooked. I do not find, however, that Costello'sfurther reference to those matters in the meeting ofSeptember 6 was coercive for it was plain thatCostello was then comparing working conditions atEberhard's under a union contract with those atWolf Lake.I conclude and find further that Costello engagedin coercive conduct by questioning O'Rourke aboutthe reasons why the employees sought unionrepresentation and concerning what benefits hemight offer to persuade them to forego unionrepresentation and to deal directly with him.Costello's conduct at the meeting with the em-ployees is to be viewed, of course, in the light of hisearlier conduct as found above.Costello soughtthen to implement his discussions with O'Rourke ofalternatives to union representation,one of whichwas a contract similar to certain union contractswith which he and O'Rourke were familiar. After afulldiscussionof employeegrievances and de-mands, Costello proposed that he would draw up acontract similar to the union contracts which wouldcover wages and otherbenefitswhich the em-ployees desired.By thus foregoing union represen-tation the employees would avoid the payment ofunion dues which Costello proposed to bank forthem as savings to be paid out on specified occa-sions.While Costello made no formal offer of a con-tract, he later sought by his posted notice to throwupon the Union the onus for his failure to put intoeffect the new benefits and conditions and pleadedthat the "new team" (of Costello and the em-ployees, of course) be given a chance to prove itselfby working together without a union.Such conducthas long beenheld to be violative WOLF LAKE FOOD CENTER, INC.435of Section 8(a)(1). As the Supreme Court held inMedo Photo Supply Corp. v. N.L.R.B.,321 U.S.678,686,687:The words and purpose of Sections 7 and 8(1)of the Act enjoin an employer from interferingwith,or coercing,its employees in their rightsto self-organization,to form,join,or assistlabor organizations,and to bargaincollectivelythrough representatives of their own choosing.There could be no more obvious way of inter-fering with these rights of employees than bygrants of wage increases upon the understand-ing that they would leave the union in return .The action of employees with respect to thechoice of their bargaining agents may be in-duced by favors bestowed by the employer aswell as by his threats of domination....Furthermore the conduct was in no way justifiedor excusedbyCostello'sattemptto identifyO'Rourke as the originator of the plan to bypass theUnion. As the Court held in theMedocase:Petitioner was not relieved from its obligationsbecause the employees asked that they bedisregarded. The statute was enacted in thepublic in the interest for the protection of theemployees'right to collective bargaining and itmay not be ignored by the employer, eventhough the employees consent...or the em-ployees suggest the conduct found to be an un-fair labor practice ....Iconclude and find further that the wage in-creases as later given were a part and a continua-tionof Costello'sunilateral dealingswith the em-ployees,were a partial implementation of hispromises at the meeting,and were given in order todissuade the employees from my further adherenceto the Union.Kawneer Company,164 NLRB 983;Noma Lites Corp.,170 NLRB. Costello's explana-tionswere patently specious. The last increaseshad been given in August and nothing occurredin the short interval thereafter except that theemployees organized.Costellowas admittedlyoperating at a loss and he made no showing of sucha rapid improvement in business as would warrantgiving further raises in less than 2 months after thelast ones.C. The Refusal ToBargain1.The appropriate unitThe complaint alleged, Respondent admitted,and I find that all grocery and meat department em-ployees of Respondent employed at itsWolf LakeStore,including clerks, cashiers, stockboys, andbutchers,but excluding all supervisors as defined inthe Act,constitute a unit appropriatefor the pur-pose of collective bargaining within the meaning ofSection 9(b) of the Act.2.The Union's majorityA stipulation reached at the hearing establishedthe identities of 13 employees in the aforesaid uniton August 23 and 12 on September 6. On the per-sonal authentication of the signatories themselvestheGeneral Counsel offered authorization cardswhich were signed by seven of said employees onAugust 23, one on August 25, and two on August31.Each card contained only a simple, unam-biguous authorization of the Union to represent thesignatory "for the purpose of collective bargaining,respectingrates of pay,wages,hours of employ-ment, or other conditions of employment, in ac-cordance with applicable law." Cross-examinationby Respondent of the signatories developed nothingof substance which detracted from the validity ofany one of the authorizations.I therefore conclude and find that on August 23and on September 6 and thereafter, the Union wasthe Representative of a majority of Respondent'semployees in the unit described above, and as suchwas the exclusive representative of all the em-ployees in said unit for the purposes of collectivebargaining within the meaning of Section 9(a) ofthe Act.3.The request to bargainThe General Counsel concedes that Rehkopf didnot make a request to bargain on August 25 whenhe put Costello on notice that an organizing cam-paignwas under way. Whether a request was madein specific terms on September 6 is a point onwhich the testimony of Rehkopf and Costello is inconflict. Pertinent for consideration of that issue istheimmediatebackground supplied by theluncheon meeting between Costello and O'Rourkeas well as Costello's conduct in the meeting withthe employees which followed on its heels.Rehkopf testifed that he waited on the parkinglot until Costello returned and that he went into thestore andtold Costello he would like to talk withhim for a few minutes.Costello replied that he hadhired a lawyer who had instructed him not to talkwith Rehkopf or anyone from the Union. Costellostarted to walk away, but Rehkopf called out stat-ing that he wanted to ask for recognition and askedwhether Costello's lawyer was authorized to act forhim.Costello responded that he had nothingfurther to say. On cross-examination Rehkopf ad-mitted that he at no time informed Costello that theUnion represented a majority of the employees andthat the Union never made a formal written requestfor recognition and never petitioned for an elec-tion.Costello testified that when Rehkopf stated hewanted to talk with him he replied that he hadhired a lawyer and that he handed Rehkopf thelawyer's card and walked away. He denied thatRehkopf made any statement requesting recogni-tion.-Though I conclude and find that Rehkopf made abare request for recognition as he testified, he didnot specify what employees or groups of employees 436DECISIONSOF NATIONALLABOR RELATIONS BOARDhe was seeking to represent nor did he followthrough by pursuing the matter with the lawyer towhom Costello referred him. Though the requestmight have been adequate under all the circum-stances herein if Rehkopf had identified the groupwhom he was claiming to represent,itwas plainlydeficient under the facts disclosed in the record asfollows:Respondent'sanswer as originally filed deniedthat the Wolf Lake store was its only place of busi-ness and denied that a unit of the employees at thatstore was an appropriate one. When attention wascalled at the opening of the hearing to the decisioninHaag Drug Company,Inc.,169NLRB 884,Respondent amended its answer to admit that aunit confined to the single store at Wolf Lake wasan appropriate one.The possibility of a further unit question was sug-gested by the inclusion of the meatcutters in theunitwith grocery department employees, sincethere are numerous cases in which separate unitshave been found appropriate of such employees.Furthermore the evidence showed that the initialorganizationalmeeting at O'Rourke'shome (ofwhich Costello had knowledge)was attended onlyby grocery department employees.I therefore conclude and find that Rehkopf's barestatement that he wanted to request recognitionwas insufficient as a request to bargain in that itfailed to specifyanyunit in which representativestatuswas being asserted.Iconclude and findfurther that there being no proper request, norefusal to bargain may be found under Section8(a)(5) of the Act as charged.4.Theissue concerning a bargaining orderThe General Counsel contends alternatively thateven if a proper demand for recognition has notbeen shown,Respondent'sconduct neverthelesswas such that a Section 8(a)(I) bargaining ordershould be granted as a remedy.Citing numerousBoard and court decisions to support his position,the General Counsel relies primarily onWesternAluminum of Oregon,Inc.,144 NLRB 1191, 1192,where the pertinent portion of the Board's holdingis expressed in the following language:Where,ashere,theUnion has clearlyestablished itsmajority status prior to theRespondent'sunfair labor practices and theRespondents have engaged in unfair laborpracticesaimed at destroying the Union'smajority and disclosing a disposition to evadetheir obligation to bargain,we would requiretheRespondents to bargain upon requestwhether or not the Union has lost its majorityby a turnover.Indeed,under these circum-stances, it must be presumed that,but for theRespondent's unfair labor practices, the Unionwould have retained its majority.Not to orderthe Respondents to bargain with the Unionupon request would in effect enable theRespondents to profit by their unfair laborpractices.The Board made further explication of its ra-tionale inNorthwest Engineering Company,158NLRB 624, 629-630,enfd.sub nom.United Steel-workers v.N.L.R.B.,376 F.2d 770,772-773.The Board and the courts have applied theforegoing principles in a number of recent cases, in-cluding by way of example,Yazoo Valley ElectricPower Association,163 NLRB777; Jacksboro Bill-foldCompany,162 NLRB 1032;Better Val-U Storesof Mansfield,Inc.,161 NLRB 762; andJ.C. PenneyCompany,160 NLRB 279, enfd.384 F.2d 479(C.A. 10). In the latter case the court,ordering en-forcement,rejected the Company's reliance onN.L.R.B.v.Flomatic Corporation,347 F.2d 74(C.A. 2), on which Respondent places its mainreliancehere.Similarly inN.L.R.B.v.DelightBakery, Inc.,353 F.2d 344,347, the Court of Ap-peals for the Sixth Circuit distinguished and refusedto followFlomaticand held it was well within theBoard'sdiscretion to seek a remedy which wouldeffectively restore thestatus quo ante.See alsoUnited Steelworkers v. N.L.R.B., supra,where theCourt of Appeals for the District of Columbia alsodeclined to followFlomatic.The present case plainly calls for application ofthe foregoing principles.Costello was fully awarethat an organizing campaign was under way andthat at least six employees(only one short of a nu-mericalmajority)were open adherents of theUnion.Rehkopf's second appearance was thussomething that Costello was obviously expectingand something which he prepared for by employingcounsel.Costello sought further to take time by theforelock by exploring with O'Rourke methods bywhich the employees could be induced to foreswearthe Union and to bargain directly with him, thusenabling him to forestall and to bypass the Union.Furthermore despite Rehkopf's request to make nochanges in wages or working conditions,Costelloproceeded to carry through his scheme of unilateraldealings in the face of Rehkopf's appearance on theimmediate scene and the request for recognition.On this record I conclude and find that Costello'sunlawful conduct both before and after Rehkopf'srequest for recognition as found in sectionB, supra,was aimed at destroying the Union'smajority anddisclosed that his disposition was to evade andforestall his obligation to bargain with the Union.Since the fact of the Union'smajoritywasestablished,whatever defectionsmay have oc-curred were plainly induced by Respondent's unfairlabor practices,which were aimed at destroyingthatmajority.WesternAluminum, supra;MedoPhoto SupplyCo.v.N.L.R.B.,321 U.S. 678, 687.Under those circumstances only an order requir-ingRespondent to bargain with the Union canrestore as nearly as possible the situation whichwould have existed but for Respondent'sunfairlabor practices as herein found.Ishall thereforerecommend an appropriate bargaining order. WOLF LAKE FOOD CENTER, INC.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.By interfering with, restraining,and coercingits employees in the exercise of rights guaranteed inSection 7 of the Act as found in sectionB, supra,Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.2.All grocery and meat department employeesof Respondent employed at its Wolf Lake store, in-cluding clerks, cashiers, stockboys, and butchers,but excluding all supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.3.At all times on and after August 23, 1967, theUnion has been the exclusive representative of theemployees in the aforesaid unit for the purposes ofcollectivebargainingwith respect to rates of pay,wages, hours of employment, and other terms andconditions of employment.4.By engaging in the unfair labor practicesfound in sectionB, supra,in order to undermineand destroy the Union's majority and to avoid abargaining relationship with the Union, Respondentengaged in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that itcease and desist therefrom and that it take certainaffirmative action outlined below which I find to benecessary to remedy and to remove the effects ofthe unfair labor practices and to effectuate the poli-cies of the Act. For the reasons which are stated insectionC(4),supra,Ishall recommend an ap-propriate bargaining order.Upon the foregoing findings of fact and conclu-sions of law and the entire record and pursuant toSection 10(c) of the Act, I hereby issue the follow-ing:RECOMMENDED ORDERWolf Lake Food Center, Inc., its officers, agents,representatives,and assigns,shall:1.Cease and desist from:(a) Threatening to impose more rigorous work-ing conditions and to renew the strict enforcementof working rules if the Union should come in.(b) Interrogatingemployees concerning thereasonswhy other employees sought unionrepresentationandconcerningwhatbenefitsRespondent might offer its employees in order to437dissuade them from continued adherence to theUnion.(c) Engaging in direct and unilateral dealingswith the employees in order to dissuade them fromcontinued adherenceto the Union.(d) Promising,eitherexplicitlyor implicitly, theremedying of grievances or improvements in wages,hours, or working conditions in order to persuadeemployees to forego union representation.(e)Granting wage increases to employees inorder to dissuade them from continued adherenceto the Union.(f) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of their rights guaranteed in Section 7 of theAct.2.Take thefollowing affirmative action:(a)Upon request,bargain with Retail Store Em-ployees Union,Local No.20, Retail Clerks Interna-tionalAssociation,AFL-CIO,as the exclusiverepresentative of its employees in the unit hereinfound appropriate and embody any understandingreached in a signed agreement.(b) Post at its store and offices at Muskegon,Michigan,copies of the attached notice marked"Appendix,"' Copies ofsaid notice, to befurnishedby theRegional Director for Region 7, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof,and be maintainedby itfor 60 consecutivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shallbe taken byRespon-dent to insure that said notices are not altered,defaced,or coveredby any othermaterial.(c)Notifythe Regional Director for Region 7, inwriting,within 20daysfrom the receipt of thisDecision,what steps have been takento complyherewith.'' In the event that this RecommendedOrderis adoptedby theBoard, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder isenforcedby a decreeof a United StatesCourt ofAppeals, the words"a Decreeof the UnitedStatesCourt of Ap-peals Enforcing an Order"shall be substitutedfor the words "a Decisionand Order "' In the event that this RecommendedOrder is adoptedby the Board,this provision shall be modified to read"Notifythe Regional Director forRegion 7,in writing,within10 daysfrom the date of thisOrder,what stepsRespondent has takento complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a TrialExaminerof the National Labor Relations Boardand inorder to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILL NOT threaten to impose morerigorousworking conditions or to renew the 438DECISIONSOF NATIONALLABOR RELATIONS BOARDstrictenforcementof workingrules if theUnionshould come in.WE WILLNOT interrogateemployees con-cerning the reasonswhy otheremployeessought union representation or concerningwhat benefitswe mightoffer employees to dis-suade them from continuedadherence to theUnion.WE WILL NOTengage indirectand unilateraldealings with our employeesin order to dis-suade themfromcontinuedadherence to theUnion.WE WILL NOTpromise, eitherexplicitly orimplicitly,theremedyingofemployeegrievances or improvements in wages, hours,and working conditionsin order topersuadeour employeesto foregounion representation.WE WILL NOTgrant wage increases to ouremployees in order to dissuadethem from con-tinued adherenceto the Union.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of their rights guaranteedin Section 7of the Act.WE WILLbargaincollectively,upon request,with Retail Store EmployeesUnion, Local No.20,RetailClerksInternationalAssociation,AFL-CIO,as the exclusiverepresentative ofour employees in the bargainingunit describedbelowwith respect to rates ofpay,wages,hours of employment,and other conditions ofemploymentand, ifanunderstanding isreached,embody suchunderstanding in asigned agreement.The bargaining unit is:All grocery and meat department em-ployees employed at our Wolf Lake Storeincluding clerks,cashiers, stockboys andbutchers,but excluding all supervisors asdefined inthe Act.All our employees are free to become or remain,or refrain from becoming or remaining,members ofRetail Store Employees Union,Local No.20, RetailClerks International Association, AFL-CIO, or anyother labor organization,except to the extent thatsuch rightmay be affected by an agreementauthorized by Section 8(a)(3) of the Act.WOLF LAKE FOODCENTER, INC.(Employer)DatedBy(Representative) (Title)Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,500 Book Building,1249 Washington Bou-levard,Detroit,Michigan48226,Telephone226-3244.